                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DEON HAMPTON,

                            Plaintiff,

    v.                                                  Case No. 18-cv-550-NJR

    JOHN BALDWIN, et al.,

                            Defendants.

                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          This matter is before the Court on a motion to dismiss claims for injunctive and

declaratory relief filed by Defendants John Baldwin 1 and Warden John Varga (Doc. 122).

Defendants argue that Plaintiff Hampton’s claims which seek only injunctive and

declaratory relief are now moot because she has been released from the Illinois

Department of Corrections (“IDOC”). Hampton had until August 29, 2019 to file a

response but failed to do so. The Court considers the failure to respond an admission of

the facts of Defendants’ motion. SDIL Local Rule 7.1(c). See also Smith v. Lamz, 321 F.3d

680, 683 (7th Cir. 2003); Flynn v. Sandahl, 58 F.3d 283, 288 (7th Cir. 1995) (a failure to

respond constitutes an admission that there are no undisputed material facts).

          Hampton, a transgender inmate in the Illinois Department of Corrections

(“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983 alleging Defendants violated her

constitutional rights while she was incarcerated at various correctional centers within

IDOC (Doc. 64). The Amended Complaint consists of nine counts alleging violation of the


1
    The Court notes that any official capacity claims would be against the new IDOC Director, Rob Jeffreys.

                                               Page 1 of 3
Equal Protection Clause, the Eighth Amendment, the Americans with Disabilities Act,

the Illinois Hate Crimes Act, and Illinois state law regarding intentional infliction of

emotional distress. Hampton’s Fourteenth Amendment Equal Protection claims (Counts

1 and 2), Americans with Disabilities Act claim (Count 6), and her Monell claim (Count 7)

were brought against Baldwin and Varga in their official capacities. Further, Hampton’s

Eighth Amendment failure to protect claim (Count 3), Eighth Amendment cruel and

unusual punishment claim (Count 4), and Illinois Hate Crimes Act claim (Count 8) were

also brought against Baldwin and Varga in their official capacities, as well as other

defendants in their individual capacities.

       It is undisputed that Hampton was released from IDOC custody on July 8, 2019

(Doc. 122, p. 1). It is well established that when a prisoner is transferred or released from

IDOC custody her claims for injunctive relief are moot unless she can demonstrate that

she is likely to be retransferred. Grayson v. Schuler, 666 F.3d 450, 451 (7th Cir.2012) (Once

inmate is released from prison, his request for injunctive relief was rendered moot);

Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996); Koger v. Bryan, 523 F.3d 789, 804 (7th

Cir. 2008). Here, Hampton has been released from custody and she has not alleged that

she is likely to be placed back in IDOC custody. Similarly, Hampton’s claims for

declaratory relief against Baldwin and Varga in their official capacities are also now moot.

Pearson v. Welborn, 471 F.3d 732, 743 (7th Cir. 2006) (citing Higgason, 83 F.3d at 811).

Because Hampton is no longer an inmate at IDOC, the Court FINDS that her claims for

injunctive and declaratory relief in Counts 1, 2, 3, 4, 6, 7, and 8 are moot.

       Accordingly, the Court GRANTS the motion to dismiss and the claims against

John Baldwin and John Varga, in their official capacities, are DISMISSED without

                                        Page 2 of 3
prejudice. John Baldwin and John Varga remain in the case, in their individual capacities,

for purposes of Hampton’s intentional infliction of emotional distress claim (Count 9).

The case shall now proceed on the merits as to the following claims:

      Count Three:         Eighth Amendment failure to protect claim against
                           Defendants John Does 1-4, Officer Burley, Officer Gee,
                           IA Officer Manzano, and IA Officer Blackburn in their
                           individual capacities for failing to ensure Plaintiff’s
                           safety at Dixon and Lawrence despite their knowledge
                           that she is vulnerable to abuse and sexual assault.

      Count Four:          Eighth Amendment cruel and unusual punishment
                           claim against Defendants Warden Varga and Warden
                           Kink, in their individual capacities, for placing Plaintiff
                           in segregation, thereby exacerbating her serious
                           mental health problems.

      Count Five:          Eighth Amendment excessive force claim against
                           Officer Burley, Lt. Doering, and Sgt. Kunde.

      Count Eight:         Claim under the Illinois Hate Crimes Act against
                           Officer Burley in his individual capacity for allegedly
                           physically assaulting Plaintiff due to her gender and
                           sexual orientation.

      Count Nine:          Intentional infliction of emotional distress claim
                           against Director Baldwin, Warden Varga, Warden
                           Kink, Lt. Doering, Sgt. Kunde, and Officer Burley in
                           their individual capacities.

      IT IS SO ORDERED.

      DATED: February 6, 2020


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                      Page 3 of 3
